Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 04/28/2022, the Applicant amended Independent claim 1, cancelled claim 4, and argued against the rejections in the Non-Final rejection dated 03/31/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne et al (U.S Patent 10,294,764) (“Champagne”) in view of Karale (U.S Patent 9,234,126) (“Karale”).
Regarding Claim 1, Champagne discloses a method for preparing an in-situ nano emulsifier (Col 2, lines 44-63; Col 27, lines 4-30 and lines 65-67, Col 28, lines 1-27), comprising:  to a three-necked flask of 500 milliliters, adding 80-160 grams of deionized water (Col 18, lines 27-45; Col 19, lines 25-43);
stirring a mixture in the three-necked flask at room temperature for 30-60 minutes to ensure sufficient dissolution (Abstract; Col 2, lines 44-63; Col 27, lines 31-63);
dissolving 0.5-1.2 grams of an oil-soluble surfactant in 10-30 grams of ethanol in an ice-salt bath (Abstract; Col 19, lines 44-67; Col 20, lines 4-10 and lines 36-67); sealing and stirring the ethanol solution dissolved with the oil-soluble surfactant for 10- 20 minutes to ensure sufficient dissolution (Col 27, lines 31-48 and Col 28, lines 28-53); under protection of inert gas (Col 38, lines 5-34), adding 70-160 milliliters of ammonia water and the ethanol solution dissolved with the oil-soluble surfactant into the three-necked flask through two dropping funnels at a constant speed for 2-4 hours simultaneously, during the adding process, the mixture in the three-necked flask being stirred quickly to ensure that the mixture in the three-necked flask is evenly mixed (Col 27, lines 4-30 and lines 65-67, Col 28, lines 1-27; Col 42, Table 2, lines 53-67 and Col 43, lines 15-25);
continuing stirring the mixture in the three-necked flask for 1-1.5 hours after the adding process (Col 27, lines 4-30 and lines 65-67, Col 28, lines 1-27); performing a suction filtration on the mixture after completion of the reaction to collect a solid product; and
obtaining the in-situ nano emulsifier by grinding the solid product after dried in a vacuum at 50 0C (Col 42, Table 2, lines 53-67 and Col 43, lines 15-25), wherein the in-situ nano emulsifier being magnetic nano ferroferric oxide that is modified by the oil-soluble surfactant (Col 2, lines 44-63; Col 27, lines 4-30 and lines 65-67, Col 28, lines 1-27).
Champagne, however, fails to expressly disclose adding sequentially 5-8 grams of hydrated ferric chloride and 1.2-1.6 grams of hydrated ferrous sulfate to the composition.
Karale teaches the methods above of adding sequentially 5-8 grams of hydrated ferric chloride and 1.2-1.6 grams of hydrated ferrous sulfate to the composition (Abstract; Col 18, lines 62-67 and Col 19, lines 1-20; Col 20, lines 19-34) for the purpose of converting the ferric ions to ferrous ions in order to allow a viscous gel to form and inhibit the further flow of acids downhole (Abstract; Col 19, lines 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Champagne to include specific amounts of ferric and ferrous ions, as taught by Karale, because doing so would help convert the ferric ions to ferrous ions and allow the viscous gel to form and inhibit further flow of acids downhole.

	Regarding Claim 2, Champagne discloses the method of claim 1, wherein a mass concentration of the ammonia water is 25% (Col 18, lines 27-45; Col 19, lines 25-43), and the inert gas is nitrogen (Col 38, lines 5-34).

	Regarding Claim 3, Champagne discloses the method of claim 1, wherein a wettability of the nano emulsifier is adjusted by selecting a type and an amount of the oil-soluble surfactant based on a geological condition of an oil reservoir and a viscosity of crude oil, the geological condition of the oil reservoir including a size of permeability and heterogeneity of the oil reservoir (Abstract; Col 19, lines 44-67; Col 20, lines 4-10 and lines 36-67; Col 34, lines 51-67).

	Regarding Claim 5, Champagne discloses the method of claim 1, wherein the oil-soluble surfactant includes at least one of dodecylamine, oleic acid diethanolamide, octadecyl primary amine, or polyoxyethylene fatty alcohol ether (Col 2, lines 44-63; Col 19, lines 44-67; Col 20, lines 4-10 and lines 36-67).

	Regarding Claim 6, Champagne discloses the method of claim 1, wherein the in-situ nano emulsifier is applied to development of the oil reservoir through an application process (Col 2, lines 44-63; Col 27, lines 4-30 and lines 65-67, Col 28, lines 1-27), the application process including:
injecting water into the in-situ nano emulsifier and stirring 15-60 minutes to fully disperse and dissolve the in-situ nano emulsifier such that a nano emulsifier solution is prepared (Col 18, lines 27-45; Col 19, lines 25-43), a mass concentration of the nano emulsifier solution being 0.3-2% (Col 2, lines 44-63; Col 27, lines 4-30 and lines 65-67); injecting water into a surfactant and stirring for 15-60 minutes to fully disperse and dissolve the surfactant such that a surfactant solution is prepared, a mass concentration of the surfactant solution being 0.1-0.3% (Col 2, lines 44-63; Col 19, lines 44-67; Col 20, lines 4-10 and lines 36-67);
injecting the surfactant solution of 0.05-0.15 times a pore volume of a target oil reservoir into a formation (Col 2, lines 44-63; Col 19, lines 44-67; Col 20, lines 4-10 and lines 36-67);
injecting the nano emulsifier solution of 0.2-0.6 times the pore volume of the target oil reservoir into the formation (Col 2, lines 44-63; Col 27, lines 4-30 and lines 65-67, Col 28, lines 1-27); and
injecting a certain amount of oilfield injection water slug for replacement (Col 18, lines 27-45; Col 19, lines 25-43).

	Regarding Claim 7, Champagne discloses the method of claim 6, wherein the surfactant includes at least one of sodium alkyl sulfonate, sodium alkylbenzene sulfonate, sodium fatty alcohol polyoxyethylene ether carboxylate, sodium fatty alcohol polyoxyethylene ether sulfonate, hydroxysulfobetaine, alkanolamide, alkyl glycoside, sodium alpha-olefin sulfonate, sodium carboxymethyl cellulose, or sodium lignosulfonate (Col 2, lines 44-63; Col 19, lines 44-67; Col 20, lines 4-10 and lines 36-67), an oil-water interfacial tension of the surfactant in the oil reservoir being equal to or less than 10-2 mN/m (Col 20, lines 10-35).

	Regarding Claim 8, Champagne discloses the method of claim 6, wherein the mass concentration of the nano emulsifier solution is 0.5% and the mass concentration of the surfactant solution is 0.15% (Col 2, lines 44-63; Col 27, lines 4-30 and lines 65-67, Col 28, lines 1-27).

	Regarding Claim 9, Champagne discloses the method of claim 6, wherein the application process is applied to all oil reservoirs developed by water injection including high temperature and high salt oil reservoirs and a portion of heavy oil reservoirs by water drive (Abstract; Col 30, lines 50-63).

	Regarding Claim 10, Champagne discloses the method of claim 6, wherein a treatment distance between the surfactant and the nano emulsifier is adjusted based on a size of a spacer liquid slug, such that an intelligent oil displacement is realized by the in-situ nano emulsifier (Abstract; Col 25, lines 21-35).

Response to Arguments
Applicant’s arguments filed 04/28/2022 have been fully considered but are not persuasive.
	The applicant argues wherein the combination of references Champagne and Karale fail to disclose and/or teach “performing a suction filtration on the mixture after completion of the reaction to collect a solid product; and obtaining the in-situ nano emulsifier by grinding the solid product after dried in vacuum at 50C, wherein the in-situ nano-emulsifier is magnetic nano ferroferric oxide that is modified by the oil-soluble surfactant,” as instantly recited by amended Independent claim 1.
The examiner respectfully disagrees.
Primary reference Champagne discloses a method for preparing an in-situ nano emulsifier (Col 2, lines 44-63; Col 27, lines 4-30 and lines 65-67, Col 28, lines 1-27) by stirring a mixture in the three-necked flask at room temperature for 30-60 minutes to ensure sufficient dissolution (Abstract; Col 2, lines 44-63; Col 27, lines 31-63), dissolving 0.5-1.2 grams of an oil-soluble surfactant in 10-30 grams of ethanol in an ice-salt bath (Abstract; Col 19, lines 44-67; Col 20, lines 4-10 and lines 36-67).  Champagne further discloses obtaining the in-situ nano emulsifier by grinding the solid product after dried in a vacuum at 50 0C (Col 42, Table 2, lines 53-67 and Col 43, lines 15-25), wherein the in-situ nano emulsifier being magnetic nano ferroferric oxide that is modified by the oil-soluble surfactant (Col 2, lines 44-63; Col 27, lines 4-30 and lines 65-67, Col 28, lines 1-27).
The examiner acknowledges wherein primary reference Champagne fails to expressly disclose adding sequentially 5-8 grams of hydrated ferric chloride and 1.2-1.6 grams of hydrated ferrous sulfate to the composition.
The examiner brings in secondary reference Karale to teach the methods above of adding sequentially 5-8 grams of hydrated ferric chloride and 1.2-1.6 grams of hydrated ferrous sulfate to the composition (Abstract; Col 18, lines 62-67 and Col 19, lines 1-20; Col 20, lines 19-34) for the purpose of converting the ferric ions to ferrous ions in order to allow a viscous gel to form and inhibit the further flow of acids downhole (Abstract; Col 19, lines 1-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Champagne to include specific amounts of ferric and ferrous ions, as taught by Karale, because doing so would help convert the ferric ions to ferrous ions and allow the viscous gel to form and inhibit further flow of acids downhole.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Vaughn et al (U.S Patent 9,505,970) – discloses methods and compositions comprising an emulsion/microemulsion consisting of water, a solvent, and a surfactant, and optionally an additive. The surfactants primarily comprise of a linear alcohol ethoxylate consisting of castor oil ethoxylates, coco fatty acid ethoxylates, etc (Abstract; Col 2, lines 45-65).
	Gupta et al (U.S Pub 2011/0290491) – discloses a nano-dispersion servicing fluid comprising nanoparticles such as aluminum oxides, zirconium oxides, etc and suitable anionic surfactants comprising alkyl ether sulphates, alkyl succinates, acyl methyl taurates, etc (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0033]-[0034]).
	Ali et al (U.S Pub 2009/0281004) – discloses a microemulsion comprising a solvent blend, a co-solvent blend and a surfactant blend (Abstract).  The surfactant blend comprises soluble surfactants such as alkyl sulfates, sulfonates, ethylene oxide-propylene etc (Abstract; Page 3, paragraphs [0036]).
	Dobson, JR. et al (U.S Pub 2003/0236173) – discloses a hydrophilic water-soluble polymer comprising a micro-emulsion comprising an acid, the anionic surfactant, the nonionic surfactant, the water-soluble organic liquids and water (Abstract; Page 1, paragraphs [0005], [0011]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674